                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


LOGAN CHENEY,

       Petitioner,

vs.                                                                       No. CIV 18-0218 JB\CG

BETTY JUDD, Warden, and
ATTORNEY GENERAL OF
THE STATE OF NEW MEXICO

       Respondents.

                                      FINAL JUDGMENT

       THIS MATTER comes before the Court on its Memorandum Opinion and Order, filed

November 27, 2019 (Doc. 14)(“MOO”). In the MOO, the Court dismisses without prejudice

Cheney’s Amended Petition Under 28 U.S.C. § 2254 For Writ of Habeas Corpus by a Person in

State Custody, filed April 16, 2018 (Doc. 8)(“Amended Habeas Petition”). See MOO at 11.

Because the Court dismisses the Amended Habeas Petition, the Court now enters final judgment

in this matter pursuant to rule 58 of the Federal Rules of Civil Procedure.

       IT IS ORDERED that: (i) Petitioner Logan Cheney’s Amended Petition Under 28 U.S.C.

§ 2254 For Writ of Habeas Corpus by a Person in State Custody, filed April 16, 2018 (Doc. 8), is

dismissed without prejudice; and (ii) Final Judgment is entered.




                                                     ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
Parties:

Logan Cheney
Northwest New Mexico Correctional Center
Grants, New Mexico

       Petitioner pro se




                                           -2-
